DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 10/09/19
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hancock (US 2010/0296977 A1).
Regarding claim 1, Hancock discloses a Sterilisation apparatus (Fig.1) for sterilising an instrument channel of a surgical scoping device [0072], the apparatus comprising:
 a sterilisation instrument configured to be inserted through the instrument channel of a surgical scoping device [0072], the sterilisation instrument comprising:  
An elongate probe (Fig.14 and [0048]) comprising a coaxial cable for conveying a radiofrequency (RF) electromagnetic (EM) energy and/or microwave EM energy [0053], and a probe tip 
Wherein the coaxial cable comprises an inner conductor, an outer conductor and a dielectric material separating the inner conductor from the outer conductor,
Wherein the probe tip comprises a first electrode [0048 and 0062] connected to the inner conductor of the coaxial cable and a second electrode [0057] connected to Be the outer conductor of the coaxial cable, and
Wherein the first electrode and second electrode are arranged to produce an electric field from the received RF and/or microwave frequency EM energy [0057] and 
A withdrawal device [0072] for withdrawing the sterilisation instrument from the instrument channel at a predetermined rate. 
Regarding claim 26, Hancock discloses a probe (Fig.9:318) withdrawal device [0072] for moving an elongate probe through an instrument channel of a surgical scoping device, the probe withdrawal device comprising: a cable coupling element operably connected to the elongate probe at a proximal end thereof; and 
a motor [0305] arranged to drive the cable coupling element to cause relative movement at a predetermined rate between the elongate probe and the instrument channel in a longitudinal direction. 
Regarding claim 2, the sterilization instrument [0072] in Hancock is capable of being configured to be extendable out of the instrument channel to deliver the RF EM energy and/or the microwave EM energy into biological tissue located at a distal end of the instrument channel. 
Regarding claim 3, Hancock discloses that the sterilisation instrument further comprises a gas conduit (Fig.9:315) for conveying gas to the-probe tip, and wherein the first electrode and second electrode are arranged to produce an electric field from the received RF and/or 
Regarding claim 4, Hancock discloses that the coaxial cable has a lumen (Fig.9:318) extending from a proximal end to a distal end of the cable, wherein the lumen forms the gas conduit (Fig.9:315, 311, and 316) for conveying gas through the elongate probe to the probe tip.
Regarding claim 5, Hancock discloses that the gas conduit passes (Fig.9:311) through the probe tip. 
Regarding claim 6, Hancock discloses that the probe tip is a plasma applicator having an enclosed plasma generating region and an outlet for directing plasma (Fig.8:318 and 1000) out of the plasma generating region towards an inner surface of the instrument channel [0071].
chamber for receiving a control head of the surgical scoping device, and wherein the plasma generating unit includes an annular body for enclosing an instrument tube of the surgical scoping device. 
Allowable Subject Matter
Claims 7-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art found (Hancock), and upon additional searches, do not teach or fairly suggest the recited structural limitations of claims 7-25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798